DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21-40 are objected to because of the following informalities:  
Claims 21-25, 27-31 and 34-38 recite “the canon or regulation”, instead it should be “…decision model infringes the canon of regulation” to stay consistent with the other claim limitations. Appropriate correction is required.
Dependent claims 22-26 are objected for being dependency of independent claim 21. 
Dependent claims 28-33 are objected for being dependency of independent claim 27. 
Dependent claims 35-40 are objected for being dependency of independent claim 34. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27-33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claim 27 recites “At least one machine-readable storage medium comprising…” The broadest reasonable interpretation of a claim drawn to “machine-readable storage medium” in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, “machine-readable storage medium" recited in claim 27 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory machine-readable storage medium” (emphasis added).
Dependent claims 28-33 are rejected for being dependency of independent claim 1. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 23-25, 27, 29-31, 34 and 36-38 are rejected on the ground of nonstatutory double patenting as being anticipated over claims1-5, 6, 8-10, 12, 14-16 and 18 of US Patent No. 10776793 B1 (“reference application”).


               Instant Application 

Reference Application (US 10776793 B1)
21. An apparatus, comprising: a processor; and a memory coupled to the processor, the memory comprising instructions that when executed by the processor cause the processor to: identify a lineage of a set of input data, the set of input data associated with a decision model, wherein the decision model is arranged to generate at least one output from the set of inputs; receive an information element comprising indications of a canon of regulation, the canon of regulation comprising a plurality of requirements and a plurality of prohibitions; recognize text and syntax from the canon of regulation; generate a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions; and determine whether the decision model infringes the canon or regulation based on the lineage of the set of input data and the plurality of sequences of the Markov chain.
1.  An apparatus, comprising: a processor; and a memory coupled to the processor, the memory comprising instructions that when executed by the processor cause the processor to: receive a decision model; deconstruct the decision model into a plurality of branching decisions; receive an information element comprising indications of a canon of regulation, the canon of regulation comprising a plurality of requirements and a plurality of prohibitions; recognize text and syntax from the canon of regulation; input the recognized text and syntax to a recursive neural network (RNN) to generate a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions; and determine whether the decision model complies with the canon of regulation based on the plurality of branching decisions and the plurality of sequences of the Markov chain.
2. The apparatus of claim 1, the memory further comprising instructions that when executed by the processor cause the processor to: determine whether the plurality of branching decisions match ones of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the plurality of branching decisions do not match ones of the plurality of sequences of the Markov chain.
3. The apparatus of claim 2, the memory further comprising instructions that when executed by the processor cause the processor to determine, for each of the plurality of branching decisions, whether the branching decision matches at least one of the plurality of sequences of the Markov chain.
4. The apparatus of claim 3, the memory further comprising instructions that when executed by the processor cause the processor to match the branching decision to at least one of the plurality of sequences of the Markov chain based on a fuzzy logic algorithm.
5. The apparatus of claim 3, the memory further comprising instructions that when executed by the processor cause the processor to match the branching decision to at least one of the plurality of sequences of the Markov chain based on a neural network.
6. The apparatus of claim 3, the decision model to generate an output based on a set of input data, the memory further comprising instructions that when executed by the processor cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.

23. The apparatus of claim 21, the memory further comprising instructions that when executed by the processor cause the processor to: determine whether the lineage of the set of input data matches at least one of the plurality of sequences of the Markov chain; and determine that the decision model does not infringe the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
6. The apparatus of claim 3, the decision model to generate an output based on a set of input data, the memory further comprising instructions that when executed by the processor cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
24. The apparatus of claim 21, the memory further comprising instructions that when executed by the processor cause the processor to: deconstruct the decision model into a plurality of branching decisions; and determine whether the decision model infringes the canon or regulation based on the plurality of branching decisions and the plurality of sequences of the Markov chain.
6. The apparatus of claim 3, the decision model to generate an output based on a set of input data, the memory further comprising instructions that when executed by the processor cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
25. The apparatus of claim 24, the memory further comprising instructions that when executed by the processor cause the processor to: determine, for each of the plurality of branching decisions, whether the branching decision matches at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the plurality of branching decisions matches at least one of the plurality of sequences of the Markov chain; or determine that the decision model does not infringe the canon or regulation based on a determination that the plurality of branching decisions do not match at least one of the plurality of sequences of the Markov chain.
6. The apparatus of claim 3, the decision model to generate an output based on a set of input data, the memory further comprising instructions that when executed by the processor cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
27. At least one machine-readable storage medium comprising instructions that when executed by a processor at a computing platform, cause the processor to: 3Application No.: 17/020,094Attorney Docket No. 1988.0069C identify a lineage of a set of input data, the set of input data associated with a decision model, wherein the decision model is arranged to generate at least one output from the set of inputs; receive an information element comprising indications of a canon of regulation, the canon of regulation comprising a plurality of requirements and a plurality of prohibitions; recognize text and syntax from the canon of regulation; generate a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions; and determine whether the decision model infringes the canon or regulation based on the lineage of the set of input data and the plurality of sequences of the Markov chain.
8. At least one machine-readable storage medium comprising instructions that when executed by a processor at a computing platform, cause the processor to: receive a decision model; deconstruct the decision model into a plurality of branching decisions; receive an information element comprising indications of a canon of regulation, the canon of regulation comprising a plurality of requirements and a plurality of prohibitions; recognize text and syntax from the canon of regulation; input the recognized text and syntax to a recursive neural network (RNN) to generate a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions; and determine whether the decision model complies with the canon of regulation based on the plurality of branching decisions to the plurality of sequences of the Markov chain. 

9. The at least one machine-readable storage medium of claim 8, comprising instructions that further cause the processor to: determine whether the plurality of branching decisions match ones of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the plurality of branching decisions do not match ones of the plurality of sequences of the Markov chain.

10. The at least one machine-readable storage medium of claim 9, comprising instructions that further cause the processor to determine, for each of the plurality of branching decisions, whether the branching decision matches at least one of the plurality of sequences of the Markov chain.

12. The at least one machine-readable storage medium of claim 10, the decision model to generate an output based on a set of input data, the medium comprising instructions that further cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
29. The at least one machine-readable storage medium of claim 27, comprising instructions that further cause the processor to: determine whether the lineage of the set of input data matches at least one of the plurality of sequences of the Markov chain; and determine that the decision model does not infringe the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
12. The at least one machine-readable storage medium of claim 10, the decision model to generate an output based on a set of input data, the medium comprising instructions that further cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
30. The at least one machine-readable storage medium of claim 27, comprising instructions that further cause the processor to: deconstruct the decision model into a plurality of branching decisions; and determine whether the decision model infringes the canon or regulation based on the plurality of branching decisions and the plurality of sequences of the Markov chain.
12. The at least one machine-readable storage medium of claim 10, the decision model to generate an output based on a set of input data, the medium comprising instructions that further cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
31. The at least one machine-readable storage medium of claim 30, comprising instructions that further cause the processor to: determine, for each of the plurality of branching decisions, whether the branching decision matches at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the plurality of branching decisions matches at least one of the plurality of sequences of the Markov chain; or determine that the decision model does not infringe the canon or regulation based on a determination that the plurality of branching decisions do not match at least one of the plurality of sequences of the Markov chain.
12. The at least one machine-readable storage medium of claim 10, the decision model to generate an output based on a set of input data, the medium comprising instructions that further cause the processor to: identify a lineage of the set of input data; match the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determine that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
34. A computer implemented method, comprising: identifying a lineage of a set of input data, the set of input data associated with a decision model, wherein the decision model is arranged to generate at least one output from the set of inputs; receiving an information element comprising indications of a canon of regulation, the canon of regulation comprising a plurality of requirements and a plurality of prohibitions; recognizing text and syntax from the canon of regulation; generating a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions; and determining whether the decision model infringes the canon or regulation based on the lineage of the set of input data and the plurality of sequences of the Markov chain.
14. A method comprising: receiving a decision model; deconstructing the decision model into a plurality of branching decisions; receiving an information element comprising indications of a canon of regulation, the canon of regulation comprising a plurality of requirements and a plurality of prohibitions; recognizing text and syntax from the canon of regulation; inputting the recognized text and syntax to a recursive neural network (RNN) to generate a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions; and determining whether the decision model complies with the canon of regulation based on the plurality of branching decisions to the plurality of sequences of the Markov chain.
15. The method of claim 14, comprising: determining whether the plurality of branching decisions match ones of the plurality of sequences of the Markov chain; and determining that the decision model infringes the canon or regulation based on a determination that the plurality of branching decisions do not match ones of the plurality of sequences of the Markov chain.
16. The method of claim 15, comprising determining, for each of the plurality of branching decisions, whether the branching decision matches at least one of the plurality of sequences of the Markov chain.
18. The method of claim 16, the decision model to generate an output based on a set of input data, the method comprising: identifying a lineage of the set of input data; matching the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determining that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.

36. The computer implemented method of claim 34, determining whether that the decision model infringes the canon or regulation based on the lineage of the set of input data and the plurality of sequences of the Markov chain comprising: determining whether the lineage of the set of input data matches at least one of the plurality of sequences of the Markov chain; and determining that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data matches at least one of the plurality of sequences of the Markov chain.
18. The method of claim 16, the decision model to generate an output based on a set of input data, the method comprising: identifying a lineage of the set of input data; matching the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determining that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.

37. The computer implemented method of claim 34, comprising: deconstructing the decision model into a plurality of branching decisions; and determining that the decision model infringes the canon or regulation based on the plurality of branching decisions and the plurality of sequences of the Markov chain.
18. The method of claim 16, the decision model to generate an output based on a set of input data, the method comprising: identifying a lineage of the set of input data; matching the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determining that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.
38. The computer implemented method of claim 37, determining whether that the decision model infringes the canon or regulation based on the plurality of branching decisions and the plurality of sequences of the Markov chain comprising: determining, for each of the plurality of branching decisions, whether the branching decision matches at least one of the plurality of sequences of the Markov chain; and 6Application No.: 17/020,094Attorney Docket No. 1988.0069C determining that the decision model infringes the canon or regulation based on a determination that the plurality of branching decisions matches at least one of the plurality of sequences of the Markov chain; or determining that the decision model does not infringe the canon or regulation based on a determination that the plurality of branching decisions do not match at least one of the plurality of sequences of the Markov chain.
18. The method of claim 16, the decision model to generate an output based on a set of input data, the method comprising: identifying a lineage of the set of input data; matching the lineage of the set of input data to at least one of the plurality of sequences of the Markov chain; and determining that the decision model infringes the canon or regulation based on a determination that the lineage of the set of input data does not match at least one of the plurality of sequences of the Markov chain.




Allowable Subject Matter
Claims 21-40 would be allowable if the current 101 signal per se rejections and Double Patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter over prior art rejections:  
The closest prior art Namikawa et al. (“A model for learning to segment temporal sequences, utilizing a mixture of RNN experts together with adaptive variance”, 2008) teaches the general notion of recurrent neural network(RNN) generating a markov chain and output plurality of markov chain sequences, but doesn’t explicitly teaches “generate a Markov chain comprising a plurality of sequences, wherein ones of the plurality of sequences of the Markov chain correspond to the plurality of requirements and other ones of the plurality of sequences of the Markov chain correspond to the plurality of prohibitions.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126